Exhibit 10.15

 

(Multicurrency — Cross Border)

 

[g230771le01i001.jpg]

 

International Swap Dealers Association, Inc.

 

MASTER AGREEMENT

 

dated as of OCTOBER 23, 2014

 

COMPASS BANK

 

and

 

O. COM, LAND, LLC

 

have entered and/or anticipate entering into one or more transactions (each a
“Transaction”) that are or will be governed by this Master Agreement, which
includes the schedule (the “Schedule”), and the documents and other confirming
evidence (each a “Confirmation”) exchanged between the parties confirming those
Transactions.

 

Accordingly, the parties agree as follows: —

 

1.                                     Interpretation

 

(a)                                 Definitions. The terms defined in Section 14
and in the Schedule will have the meanings therein specified for the purpose of
this Master Agreement.

 

(b)                                 Inconsistency. In the event of any
inconsistency between the provisions of the Schedule and the other provisions of
this Master Agreement, the Schedule will prevail. In the event of any
inconsistency between the provisions of any Confirmation and this Master
Agreement (including the Schedule), such Confirmation will prevail for the
purpose of the relevant Transaction.

 

(c)                                  Single Agreement. All Transactions are
entered into in reliance on the fact that this Master Agreement and all
Confirmations form a single agreement between the parties (collectively referred
to as this “Agreement”), and the parties would not otherwise enter into any
Transactions.

 

2.                                     Obligations

 

(a)                                General Conditions.

 

(i)     Each party will make each payment or delivery specified in each
Confirmation to be made by it, subject to the other provisions of this
Agreement.

 

(ii)      Payments under this Agreement will be made on the due date for value
on that date in the place of the account specified in the relevant Confirmation
or otherwise pursuant to this Agreement, in freely transferable funds and in the
manner customary for payments in the required currency. Where settlement is by
delivery (that is, other than by payment), such delivery will be made for
receipt on the due date in the manner customary for the relevant obligation
unless otherwise specified in the relevant Confirmation or elsewhere in this
Agreement.

 

(iii)        Each obligation of each party under Section 2(a)(i) is subject to
(1) the condition precedent that no Event of Default or Potential Event of
Default with respect to the other party has occurred and  is continuing, (2) the
condition precedent that no Early Termination Date in respect of the relevant
Transaction has occurred or been effectively designated and (3) each other
applicable condition precedent specified in this Agreement.

 

Copyright Ó 1992 by International Swap Dealers Association, Inc.

 

--------------------------------------------------------------------------------


 

(b)                                 Change of Account. Either party may change
its account for receiving a payment or delivery by giving notice to the other
party at least five Local Business Days prior to the scheduled date for the
payment or delivery to which such change applies unless such other party gives
timely notice of a reasonable objection to such change.

 

(c)                                  Netting. If on any date amounts would
otherwise be payable:—

 

(i)                                     in the same currency; and

 

(ii)                                  in respect of the same Transaction,

 

by each party to the other, then, on such date, each party’s obligation to make
payment of any such amount will be automatically satisfied and discharged and,
if the aggregate amount that would otherwise have been payable by one party
exceeds the aggregate amount that would otherwise have been payable by the other
party, replaced by an obligation upon the party by whom the larger aggregate
amount would have been payable to pay to the other party the excess of the
larger aggregate amount over the smaller aggregate amount.

 

The parties may elect in respect of two or more Transactions that a net amount
will be determined in respect of all amounts payable on the same date in the
same currency in respect of such Transactions, regardless of whether such
amounts are payable in respect of the same Transaction. The election may be made
in the Schedule or a Confirmation by specifying that subparagraph (ii) above
will not apply to the Transactions identified as being subject to the election,
together with the starting date (in which case subparagraph (ii) above will not,
or will cease to, apply to such Transactions from such date). This election may
be made separately for different groups of Transactions and will apply
separately to each pairing of Offices through which the parties make and receive
payments or deliveries.

 

(d)                                 Deduction or Withholding for Tax.

 

(i)                                     Gross-Up. All payments under this
Agreement will be made without any deduction or withholding for or on account of
any Tax unless such deduction or withholding is required by any applicable law,
as modified by the practice of any relevant governmental revenue authority, then
in effect. If a party is so required to deduct or withhold, then that party
(“X”) will:—

 

(1)         promptly notify the other party (“Y”) of such requirement;

 

(2)         pay to the relevant authorities the full amount required to be
deducted or withheld (including the full amount required to be deducted or
withheld from   any additional amount paid by X to Y under this Section 2(d))
promptly upon the earlier of determining that such deduction or withholding is
required or receiving notice that such amount has been assessed against Y;

 

(3)         promptly forward to Y an official receipt (or a certified copy), or
other documentation reasonably acceptable to Y, evidencing such payment to such
authorities; and

 

(4)         if such Tax is an Indemnifiable Tax, pay to Y, in addition to the
payment to which Y is otherwise entitled under this Agreement, such additional
amount as is necessary to ensure that the net amount actually received by Y
(free and clear of Indemnifiable Taxes, whether assessed against X or Y) will
equal the full amount Y would have received had no such deduction or withholding
been required. However, X will not be required to pay any additional amount to Y
to the extent that it would not be required to be paid but for:—

 

(A)     the failure by Y to comply with or perform any agreement contained in
Section 4(a)(i), 4(a)(iii) or 4(d); or

 

(B)     the failure of a representation made by Y pursuant to Section 3(f) to be
accurate and true unless such failure would not have occurred but for (I) any
action taken by a taxing authority, or brought in a court of competent
jurisdiction, on or after the date on which a Transaction is entered into
(regardless of whether such action is taken or brought with respect to a party
to this Agreement) or (II) a Change in Tax Law.

 

2

--------------------------------------------------------------------------------


 

(ii)                                  Liability. If: —

 

(1)       X is required by any applicable law, as modified by the practice of
any relevant governmental revenue authority, to make any deduction or
withholding in respect of which X would not be required to pay an additional
amount to Y under Section 2(d)(i)(4);

 

(2)    X does not so deduct or withhold; and

 

(3)    a liability resulting from such Tax is assessed directly against X,

 

then, except to the extent Y has satisfied or then satisfies the liability
resulting from such Tax, Y will promptly pay to X the amount of such liability
(including any related liability for interest, but including any related
liability for penalties only if Y has failed to comply with or perform any
agreement contained in Section 4(a)(i), 4(a)(iii) or 4(d)).

 

(e) Default Interest; Other Amounts. Prior to the occurrence or effective
designation of an Early Termination Date in respect of the relevant Transaction,
a party that defaults in the performance of any payme                   nt
obligation will, to the extent permitted by law and subject to Section 6(c), be
required to pay interest (before as well as after judgment) on the overdue
amount to the other party on demand in the same currency as such overdue amount,
for the period from (and including) the original due date for payment to (but
excluding) the date of actual payment, at the Default Rate. Such interest will
be calculated on the basis of daily compounding and the actual number of days
elapsed. If, prior to the occurrence or effective designation of an Early
Termination Date in respect of the relevant Transaction, a party defaults in the
performance of  any obligation required to be settled by delivery, it will
compensate the other party on demand if and to the extent provided for in the
relevant Confirmation or elsewhere in this Agreement.

 

3.              Representations

 

Each party represents to the other party (which representations will be deemed
to be repeated by each party on each date on which a Transaction is entered into
and, in the case of the representations in Section 3(f), at all times until the
termination of this Agreement) that:—

 

(a)                                 Basic Representations.

 

(i) Status. It is duly organised and validly existing under the laws of the
jurisdiction of its organisation or incorporation and, if relevant under such
laws, in good standing;

 

(ii) Powers. It has the power to execute this Agreement and any other
documentation relating to this Agreement to which it is a party, to deliver this
Agreement and any other documentation relating to this Agreement that it is
required by this Agreement to deliver and to perform its obligations under this
Agreement and any obligations it has under any Credit Support Document to which
it is a party and has taken all necessary action to authorise such execution,
delivery and performance;

 

(iii) No Violation or Conflict. Such execution, delivery and performance do not
violate or conflict with any law applicable to it, any provision of its
constitutional documents, any order or judgment of any court or other agency of
government applicable to it or any of its assets or any contractual restriction
binding on or affecting it or any of its assets;

 

(iv) Consents. All governmental and other consents that are required to have
been obtained by it with respect to this Agreement or any Credit Support
Document to which it is a party have been obtained and are in full force and
effect and all conditions of any such consents have been complied with; and

 

(v) Obligations Binding. Its obligations under this Agreement and any Credit
Support Document to which it is a party constitute its legal, valid and binding
obligations, enforceable in accordance with their respective terms (subject to
applicable bankruptcy, reorganisation, insolvency, moratorium or similar laws
affecting creditors’ rights generally and subject, as to enforceability, to
equitable principles of general application (regardless of whether enforcement
is sought in a proceeding in equity or at law)). proceeding in equity or at
law)).

 

3

--------------------------------------------------------------------------------


 

(b)                                    Absence of Certain Events. No Event of
Default or Potential Event of Default or, to its knowledge, Termination Event
with respect to it has occurred and is continuing and no such event or
circumstance would occur as a result of its entering into or performing its
obligations under this Agreement or any Credit Support Document to which it is a
party.

 

(c)                                  Absence of Litigation. There is not pending
or, to its knowledge, threatened against it or any of its Affiliates any action,
suit or proceeding at law or in equity or before any court, tribunal,
governmental body, agency or official or any arbitrator that is likely to affect
the legality, validity or enforceability against it of this Agreement or any
Credit Support Document to which it is a party or its ability to perform its
obligations under this Agreement or such Credit Support Document.

 

(d)                                 Accuracy of Specified Information. All
applicable information that is furnished in writing by or on behalf of it to the
other party and is identified for the purpose of this Section 3(d) in the
Schedule is, as of the date of the information, true, accurate and complete in
every material respect.

 

(e)                                  Payer Tax Representation. Each
representation specified in the Schedule as being made by it for the purpose of
this Section 3(e) is accurate and true.

 

(f)                                   Payee Tax Representations. Each
representation specified in the Schedule as being made by it for the purpose of
this Section 3(f) is accurate and true.

 

4.                                         Agreements

 

Each party agrees with the other that, so long as either party has or may have
any obligation under this Agreement or under any Credit Support Document to
which it is a party:—

 

(a)                                 Furnish Specified Information. It will
deliver to the other party or, in certain cases under subparagraph (iii) below,
to such government or taxing authority as the other party reasonably directs:—

 

(i)                                     any forms, documents or certificates
relating to taxation specified in the Schedule or any Confirmation;

 

(ii)                                  any other documents specified in the
Schedule or any Confirmation; and

 

(iii)                               upon reasonable demand by such other party,
any form or document that may be required or reasonably requested in writing in
order to allow such other party or its Credit Support Provider to make a payment
under this Agreement or any applicable Credit Support Document without any
deduction or withholding for or on account of any Tax or with such deduction or
withholding at a reduced rate (so long as the completion, execution or
submission of such form or document would not materially prejudice the legal or
commercial position of the party in receipt of such demand),  with any such form
or document to be accurate and completed in a manner reasonably satisfactory to
such other party and to be executed and to be delivered with any reasonably
required certification,

 

in each case by the date specified in the Schedule or such Confirmation or, if
none is specified, as soon as reasonably practicable.

 

(b)                                 Maintain Authorisations. It will use all
reasonable efforts to maintain in full force and effect all consents of any
governmental or other authority that are required to be obtained by it with
respect to this Agreement or any Credit Support Document to which it is a party
and will use all reasonable efforts to obtain any that may become necessary in
the future.

 

(c)                                  Comply with Laws. It will comply in all
material respects with all applicable laws and orders to which it may be subject
if failure so to comply would materially impair its ability to perform its
obligations under this Agreement or any Credit Support Document to which it is a
party.

 

(d)                                 Tax Agreement. It will give notice of any
failure of a representation made by it under Section 3(f) to be accurate and
true promptly upon learning of such failure.

 

(e)                                  Payment of Stamp Tax. Subject to
Section 11, it will pay any Stamp Tax levied or imposed upon it or in respect of
its execution or performance of this Agreement by a jurisdiction in which it is
incorporated,

 

4

--------------------------------------------------------------------------------


 

organised, managed and controlled, or considered to have its seat, or in which a
branch or office through which it is acting for the purpose of this Agreement is
located (“Stamp Tax Jurisdiction”) and will indemnify the other party against
any Stamp Tax levied or imposed upon the other party or in respect of the other
party’s execution or performance of this Agreement by any such Stamp Tax
Jurisdiction which is not also a Stamp Tax Jurisdiction with respect to the
other party.

 

5.              Events of Default and Termination Events

 

(a)                                 Events of Default. The occurrence at any
time with respect to a party or, if applicable, any Credit Support Provider of
such party or any Specified Entity of such party of any of the following events
constitutes an event of default (an “Event of Default”) with respect to such
party:—

 

(i)                                     Failure to Pay or Deliver. Failure by
the party to make, when due, any payment under this Agreement or delivery under
Section 2(a)(i) or 2(e) required to be made by it if such failure is not
remedied on or before the third Local Business Day after notice of such failure
is given to the party;

 

(ii)                                  Breach of Agreement. Failure by the party
to comply with or perform any agreement or obligation (other than an obligation
to make any payment under this Agreement or delivery under Section 2(a)(i) or
2(e) or to give notice of a Termination Event or any agreement or obligation
under Section 4(a)(i), 4(a)(iii) or 4(d)) to be complied with or performed by
the party in accordance with this Agreement if such failure is not remedied on
or before the thirtieth day after notice of such failure is given to the party;

 

(iii)                               Credit Support Default.

 

(1) ) Failure by the party or any Credit Support Provider of such party to
comply with or perform any agreement or obligation to be complied with or
performed by it in accordance with any Credit Support Document if such failure
is continuing after any applicable grace period has elapsed;

 

(2) the expiration or termination of such Credit Support Document or the failing
or ceasing of such Credit Support Document to be in full force and effect for
the purpose of this Agreement (in either case other than in accordance with its
terms) prior to the satisfaction of all obligations of such party under each
Transaction to which such Credit Support Document relates without  the written
consent of the other party; or

 

(3) the party or such Credit Support Provider disaffirms, disclaims, repudiates
or rejects, in whole or in part, or challenges the validity of, such Credit
Support Document;

 

(iv)                              Misrepresentation. A representation (other
than a representation under Section 3(e) or (f)) made or repeated or deemed to
have been made or repeated by the party or any Credit Support Provider of such
party in this Agreement or any Credit Support Document proves to have been
incorrect or misleading in any material respect when made or repeated or deemed
to have been made or repeated;

 

(v)                                 Default under Specified Transaction. The
party, any Credit Support Provider of such party or any applicable Specified
Entity of such party (1) defaults under a Specified Transaction and, after
giving effect to any applicable notice requirement or grace period, there occurs
a liquidation of, an acceleration of obligations under, or an early termination
of, that Specified Transaction, (2) defaults, after giving effect to any
applicable notice requirement or grace period, in making any payment or delivery
due on the last payment, delivery or exchange date of, or any payment on early
termination of, a Specified Transaction (or such default continues for at least
three Local Business Days if there is no applicable notice requirement or grace
period) or (3) disaffirms, disclaims, repudiates or rejects, in whole or in
part, a Specified Transaction (or such action is taken by any person or entity
appointed or empowered to operate it or act on its behalf);

 

(vi)                              Cross Default. If “Cross Default” is specified
in the Schedule as applying to the party, the occurrence or existence of (1) a
default, event of default or other similar condition or event (however

 

5

--------------------------------------------------------------------------------


 

described) in respect of such party, any Credit Support Provider of such party
or any applicable Specified Entity of such party under one or more agreements or
instruments relating to Specified Indebtedness of any of them (individually or
collectively) in an aggregate amount of not less than  the applicable Threshold
Amount (as specified in the Schedule) which has resulted in such Specified
Indebtedness becoming, or becoming capable at such time of being declared, due
and payable under such agreements or instruments, before it would otherwise have
been due and payable or (2) a default by such party, such Credit Support
Provider or such Specified Entity (individually or collectively) in making one
or more payments on the due date thereof in an aggregate amount of not less than
the applicable Threshold Amount under such agreements or instruments (after
giving effect to any applicable notice requirement or grace period);

 

(vii)     Bankruptcy. The party, any Credit Support Provider of such party or
any applicable Specified Entity of such party: —

 

(1)    is dissolved (other than pursuant to a consolidation, amalgamation or
merger); (2) becomes insolvent or is unable to pay its debts or fails or admits
in writing its inability generally to pay its debts as they become due;
(3) makes a general assignment, arrangement or composition with or for the
benefit of its creditors; (4) institutes or has instituted against it a
proceeding seeking a judgment of insolvency or bankruptcy or any other relief
under any bankruptcy or insolvency law or other similar law affecting creditors’
rights, or a petition is presented for its winding-up or liquidation, and, in
the case of any such proceeding or petition instituted or presented against it,
such proceeding or petition (A) results in a judgment of insolvency or
bankruptcy or the entry of an order for relief or the making of an order for its
winding-up or liquidation or (B) is not dismissed, discharged, stayed or
restrained in each case within 30 days of the institution or presentation
thereof; (5) has a resolution passed for its winding-up, official management or
liquidation (other than pursuant to a consolidation, amalgamation or merger);
(6) seeks or becomes subject to the appointment of an administrator, provisional
liquidator, conservator, receiver, trustee, custodian or other similar official
for it or for all or substantially all its assets; (7) has a secured party take
possession of all or substantially all its assets or has a distress, execution,
attachment, sequestration or other legal process levied, enforced or sued on or
against all or substantially all its assets and such secured party maintains
possession, or any such process is not dismissed, discharged, stayed or
restrained, in each case within 30 days thereafter; (8) causes or is subject to
any event with respect to it which, under the applicable laws of any
jurisdiction, has an analogous effect to any of the events specified in clauses
(1) to (7) (inclusive); or (9) takes any action in furtherance of, or indicating
its consent to, approval of, or acquiescence in, any of the foregoing acts; or

 

(viii)      Merger Without Assumption. The party or any Credit Support Provider
of such party consolidates or amalgamates with, or merges with or into, or
transfers all or substantially all its assets to, another entity and, at the
time of such consolidation, amalgamation, merger or transfer: —

 

(1)    the resulting, surviving or transferee entity fails to assume all the
obligations of such party or such Credit Support Provider under this Agreement
or any Credit Support Document to which it or its predecessor was a party by
operation of law or pursuant to an agreement reasonably satisfactory to the
other party to this Agreement; or

 

(2)    the benefits of any Credit Support Document fail to extend (without the
consent of the other party) to the performance by such resulting, surviving or
transferee entity of its obligations under this Agreement.

 

(b)                                    Termination Events. The occurrence at any
time with respect to a party or, if applicable, any Credit Support Provider of
such party or any Specified Entity of such party of any event specified below
constitutes an Illegality if the event is specified in (i) below, a Tax Event if
the event is specified in (ii) below or a Tax Event Upon Merger if the event is
specified in (iii) below, and, if specified to be applicable, a Credit Event

 

6

--------------------------------------------------------------------------------


 

Upon Merger is the event is specified pursuant to (iv) below or an Additional
Termination Event if the event is specified pursuant to (v) below:----

 

(i)                                     Illegality. Due to the adoption of, or
any change in, any applicable law after the date on which a Transaction is
entered into, or due to the promulgation of, or any change in, the
interpretation by any court, tribunal or regulatory authority with competent
jurisdiction of any applicable law after such date, it becomes unlawful (other
than as a result of a breach by the party of Section 4(b)) for such party (which
will be the Affected Party): —

 

(1)         to perform any absolute or contingent obligation to make a payment
or delivery or to receive a payment or delivery in respect of such Transaction
or to comply with any other material provision of this Agreement relating to
such Transaction; or

 

(2)         to perform, or for any Credit Support Provider of such party to
perform, any contingent or other obligation which the party (or such Credit
Support Provider) has under any Credit Support Document relating to such
Transaction;

 

(ii)                                  Tax Event. Due to (x) any action taken by
a taxing authority, or brought in a court of competent jurisdiction, on or after
the date on which a Transaction is entered into (regardless of whether such
action is taken or brought with respect to a party to this Agreement) or (y) a
Change in Tax Law, the party (which will be the Affected Party) will, or there
is a substantial likelihood that it will, on the next succeeding Scheduled
Payment Date (1) be required to pay to the other party an additional amount in
respect of an Indemnifiable Tax under Section 2(d)(i)(4) (except in respect of
interest under Section 2(e), 6(d)(ii) or 6(e)) or (2) receive a payment from
which an amount is required to be deducted or withheld for or on account of a
Tax (except in respect of interest under Section 2(e), 6(d)(ii) or 6(e)) and no
additional amount is required to be paid in respect of such Tax under
Section 2(d)(i)(4) (other than by reason of Section 2(d)(i)(4)(A) or (B));

 

(iii)                               Tax Event Upon Merger. The party (the
“Burdened Party”) on the next succeeding Scheduled Payment Date will either
(1) be required to pay an additional amount in respect of an Indemnifiable  Tax
under Section 2(d)(i)(4) (except in respect of interest under Section 2(e),
6(d)(ii) or 6(e)) or (2) receive a payment from which an amount has been
deducted or withheld for or on account of any Indemnifiable Tax in respect of
which the other party is not required to pay an additional amount (other than by
reason of Section 2(d)(i)(4)(A) or (B)), in either case as a result of a party
consolidating or amalgamating with, or merging with or into, or transferring all
or substantially all its assets to, another entity (which will be the Affected
Party) where such action does not constitute an event described in
Section 5(a)(viii);

 

(iv)                              Credit Event Upon Merger. If “Credit Event
Upon Merger” is specified in the Schedule as applying to the party, such party
(“X”), any Credit Support Provider of X or any applicable Specified Entity of X
consolidates or amalgamates with, or merges with or into, or transfers all or
substantially all its assets to, another entity and such action does not
constitute an event described in Section 5(a)(viii) but the creditworthiness of
the resulting, surviving or transferee entity is materially weaker than that of
X, such Credit Support Provider or such Specified Entity, as the case may be,
immediately prior to such action (and, in such event, X or its successor or
transferee, as appropriate, will be the Affected Party); or

 

(v)                                 Additional Termination Event. If any
“Additional Termination Event” is specified in the Schedule or any Confirmation
as applying, the occurrence of such event (and, in such event, the Affected
Party or Affected Parties shall be as specified for such Additional Termination
Event in the Schedule or such Confirmation).

 

(c)                               Event of Default and Illegality. If an event
or circumstance which would otherwise constitute or give rise to an Event of
Default also constitutes an Illegality, it will be treated as an Illegality and
will not constitute an Event of Default.

 

7

--------------------------------------------------------------------------------


 

6.                                      Early Termination

 

(a)                                 Right to Terminate Following Event of
Default. If at any time an Event of Default with respect to a party (the
“Defaulting Party”) has occurred and is then continuing, the other party (the
“Non-defaulting Party”) may, by not more than 20 days notice to the Defaulting
Party specifying the relevant Event of Default, designate a day not earlier than
the day such notice is effective as an Early Termination Date in respect of all
outstanding Transactions. If, however, “Automatic Early Termination” is
specified in the Schedule as applying to a party, then an Early Termination Date
in respect of all outstanding Transactions will occur immediately upon the
occurrence with respect to such party of an Event of Default specified in
Section 5(a)(vii)(1), (3), (5), (6) or, to the extent analogous thereto, (8),
and as of the time immediately preceding the institution of the relevant
proceeding or the presentation of the relevant petition upon the occurrence with
respect to such party of an Event of Default specified in
Section 5(a)(vii)(4) or, to the extent analogous thereto, (8).

 

(b)                                 Right to Terminate Following Termination
Event.

 

(i)     Notice. If a Termination Event occurs, an Affected Party will, promptly
upon becoming aware of it, notify the other party, specifying the nature of that
Termination Event and each Affected Transaction and will also give such other
information about that Termination Event as the other party may reasonably
require.

 

(ii)      Transfer to Avoid Termination Event. If either an Illegality under
Section 5(b)(i)(1) or a Tax Event occurs and there is only one Affected Party,
or if a Tax Event Upon Merger occurs and the Burdened Party is the Affected
Party, the Affected Party will, as a condition to its right to designate an
Early Termination Date under Section 6(b)(iv), use all reasonable efforts (which
will not require such party to incur a loss, excluding immaterial, incidental
expenses) to transfer within 20 days after it gives notice under
Section 6(b)(i) all its rights and obligations under this Agreement in respect
of the Affected Transactions to another of its Offices or Affiliates so that
such Termination Event ceases to exist.

 

If the Affected Party is not able to make such a transfer it will give notice to
the other party to that effect within such 20 day period, whereupon the other
party may effect such a transfer within 30 days after the notice is given under
Section 6(b)(i).

 

Any such transfer by a party under this Section 6(b)(ii) will be subject to and
conditional upon the prior written consent of the other party, which consent
will not be withheld if such other party’s policies in effect at such time would
permit it to enter into transactions with the transferee on the terms proposed.

 

(iii)      Two Affected Parties. If an Illegality under Section 5(b)(i)(1) or a
Tax Event occurs and there are two Affected Parties, each party will use all
reasonable efforts to reach agreement within 30 days after notice thereof is
given under Section 6(b)(i) on action to avoid that Termination Event.

 

(iv)     Right to Terminate. If: —

 

(1)         a transfer under Section 6(b)(ii) or an agreement under
Section 6(b)(iii), as the case may be, has not been effected with respect to all
Affected Transactions within 30 days after an Affected Party gives notice under
Section 6(b)(i); or

 

(2)    an Illegality under Section 5(b)(i)(2), a Credit Event Upon Merger or an
Additional Termination Event occurs, or a Tax Event Upon Merger occurs and the
Burdened Party is not the Affected Party,

 

either party in the case of an Illegality, the Burdened Party in the case of a
Tax Event Upon Merger, any Affected Party in the case of a Tax Event or an
Additional Termination Event if there is more than one Affected Party, or the
party which is not the Affected Party in the case of a Credit Event Upon Merger
or an Additional Termination Event if there is only one Affected Party may, by
not

 

8

--------------------------------------------------------------------------------


 

more than 20 days notice to the other party and provided that the relevant
Termination Event is then continuing, designate a day not earlier than the day
such notice is effective as an Early Termination Date in respect of all Affected
Transactions.

 

(c)                                  Effect of Designation.

 

(i)                                     If notice designating an Early
Termination Date is given under Section 6(a) or (b), the Early Termination Date
will occur on the date so designated, whether or not the relevant Event of
Default or Termination Event is then continuing.

 

(ii)                                  Upon the occurrence or effective
designation of an Early Termination Date, no further payments or deliveries
under Section 2(a)(i) or 2(e) in respect of the Terminated Transactions will be
required to be made, but without prejudice to the other provisions of this
Agreement. The amount, if any, payable in respect of an Early Termination Date
shall be determined pursuant to Section 6(e).

 

(d)                                 Calculations.

 

(i)                                     Statement. On or as soon as reasonably
practicable following the occurrence of an Early Termination Date, each party
will make the calculations on its part, if any, contemplated by Section 6(e) and
will provide to the other party a statement (1) showing, in reasonable detail,
such calculations (including all relevant quotations and specifying any amount
payable under Section 6(e)) and (2) giving details of the relevant account to
which any amount payable to it is to be paid. In the absence of written
confirmation from the source of a quotation obtained in determining a Market
Quotation, the records of the party obtaining such quotation will be conclusive
evidence of the existence and accuracy of such quotation.

 

(ii)                                  Payment Date. An amount calculated as
being due in respect of any Early Termination Date under Section 6(e) will be
payable on the day that notice of the amount payable is effective (in the case
of an Early Termination Date which is designated or occurs as a result of an
Event of Default) and on the day which is two Local Business Days after the day
on which notice of the amount payable is effective (in the case of an Early
Termination Date which is designated as a result of a Termination Event). Such
amount will be paid together with (to the extent permitted under applicable law)
interest thereon (before as well as after judgment) in the Termination Currency,
from (and including) the relevant Early Termination Date to (but excluding) the
date such amount is paid, at the Applicable Rate. Such interest will be
calculated on the basis of daily compounding and the actual number of days
elapsed.

 

(e)                                  Payments on Early Termination. If an Early
Termination Date occurs, the following provisions shall apply based on the
parties’ election in the Schedule of a payment measure, either “Market
Quotation”  or “Loss”, and a payment method, either the “First Method” or the
“Second Method”. If the parties fail to designate a payment measure or payment
method in the Schedule, it will be deemed that “Market Quotation” or the “Second
Method”, as the case may be, shall apply. The amount, if any, payable in respect
of an Early Termination Date and determined pursuant to this Section will be
subject to any Set-off.

 

(i)     Events of Default. If the Early Termination Date results from an Event
of Default: —

 

(1)    First Method and Market Quotation. If the First Method and Market
Quotation apply, the Defaulting Party will pay to the Non-defaulting Party the
excess, if a positive number, of (A) the sum of the Settlement Amount
(determined by the Non-defaulting Party) in respect of the Terminated
Transactions and the Termination Currency Equivalent of the Unpaid Amounts owing
to the Non-defaulting Party over (B) the Termination Currency Equivalent of the
Unpaid Amounts owing to the Defaulting Party.

 

(2)    First Method and Loss. If the First Method and Loss apply, the Defaulting
Party will pay to the Non-defaulting Party, if a positive number, the
Non-defaulting Party’s Loss in respect of this Agreement.

 

(3)    Second Method and Market Quotation. If the Second Method and Market
Quotation apply, an amount will be payable equal to (A) the sum of the
Settlement Amount (determined by the

 

9

--------------------------------------------------------------------------------


 

Non-defaulting Party) in respect of the Terminated Transactions and the
Termination Currency Equivalent of the Unpaid Amounts owing to the
Non-defaulting Party less (B) the Termination Currency Equivalent of the Unpaid
Amounts owing to the Defaulting Party. If that amount is a positive number, the
Defaulting Party will pay it to the Non-defaulting Party; if it is a negative
number, the Non-defaulting Party will pay the absolute value of that amount to
the Defaulting Party.

 

(4)    Second Method and Loss. If the Second Method and Loss apply, an amount
will be payable equal to the Non-defaulting Party’s Loss in respect of this
Agreement. If that amount is a positive number, the Defaulting Party will pay it
to the Non-defaulting Party; if it is a negative number, the Non-defaulting
Party will pay the absolute value of that amount to the Defaulting Party.

 

(ii)                                  Termination Events. If the Early
Termination Date results from a Termination Event: —

 

(1)    One Affected Party. If there is one Affected Party, the amount payable
will be determined  in accordance with Section 6(e)(i)(3), if Market Quotation
applies, or Section 6(e)(i)(4), if Loss applies, except that, in either case,
references to the Defaulting Party and to the Non-defaulting Party will be
deemed to be references to the Affected Party and the party which is not the
Affected Party, respectively, and, if Loss applies and fewer than all the
Transactions are being terminated, Loss shall be calculated in respect of all
Terminated Transactions.

 

(2)    Two Affected Parties. If there are two Affected Parties: —

 

(A)     if Market Quotation applies, each party will determine a Settlement
Amount in respect of the Terminated Transactions, and an amount will be payable
equal to (I) the sum of (a) one-half of the difference between the Settlement
Amount of the party with  the higher Settlement Amount (“X”) and the Settlement
Amount of the party with the lower Settlement Amount (“Y”) and (b) the
Termination Currency Equivalent of the Unpaid Amounts owing to X less (II) the
Termination Currency Equivalent of the Unpaid Amounts owing to Y; and

 

(B)    if Loss applies, each party will determine its Loss in respect of this
Agreement (or, if fewer than all the Transactions are being terminated, in
respect of all Terminated Transactions) and an amount will be payable equal to
one-half of the difference between the Loss of the party with the higher Loss
(“X”) and the Loss of the party with the lower Loss (“Y”).

 

If the amount payable is a positive number, Y will pay it to X; if it is a
negative number, X will pay the absolute value of that amount to Y.

 

(iii)                               Adjustment for Bankruptcy. In circumstances
where an Early Termination Date occurs because “Automatic Early Termination”
applies in respect of a party, the amount determined under this
Section 6(e) will be subject to such adjustments as are appropriate and
permitted by law to  reflect any payments or deliveries made by one party to the
other under this Agreement (and retained by such other party) during the period
from the relevant Early Termination Date to the date for payment determined
under Section 6(d)(ii).

 

(iv)                              Pre-Estimate. The parties agree that if Market
Quotation applies an amount recoverable under this Section 6(e) is a reasonable
pre-estimate of loss and not a penalty. Such amount is payable for the loss of
bargain and the loss of protection against future risks and except as otherwise
provided in this Agreement neither party will be entitled to recover any
additional damages as a consequence of such losses.

 

10

--------------------------------------------------------------------------------


 

7.                                      Transfer

 

Subject to Section 6(b)(ii), neither this Agreement nor any interest or
obligation in or under this Agreement may be transferred (whether by way of
security or otherwise) by either party without the prior written consent of the
other party, except that: —

 

(a)                                 a party may make such a transfer of this
Agreement pursuant to a consolidation or amalgamation with, or merger with or
into, or transfer of all or substantially all its assets to, another entity (but
without prejudice to any other right or remedy under this Agreement); and

 

(b)                                 a party may make such a transfer of all or
any part of its interest in any amount payable to it from a Defaulting Party
under Section 6(e).

 

Any purported transfer that is not in compliance with this Section will be void.

 

8.                                      Contractual Currency

 

(a)                                 Payment in the Contractual Currency. Each
payment under this Agreement will be made in the relevant currency specified in
this Agreement for that payment (the “Contractual Currency”). To the extent
permitted by applicable law, any obligation to make payments under this
Agreement in the Contractual Currency will not be discharged or satisfied by any
tender in any currency other than the Contractual Currency, except to the extent
such tender results in the actual receipt by the party to which payment is owed,
acting in a reasonable manner and in good faith in converting the currency so
tendered into the Contractual Currency, of the full amount in the Contractual
Currency of all amounts payable in respect of this Agreement. If for any reason
the amount in the Contractual Currency so received falls short of the amount in
the Contractual Currency payable in respect of this Agreement, the party
required to make the payment will, to the extent permitted by applicable law,
immediately pay such additional amount in the Contractual Currency as may be
necessary to compensate for the shortfall. If for any reason the amount in the
Contractual Currency so received exceeds the amount in the Contractual Currency
payable in respect of this Agreement, the party receiving the payment will
refund promptly the amount of such excess.

 

(b)                                 Judgments. To the extent permitted by
applicable law, if any judgment or order expressed in a currency other than the
Contractual Currency is rendered (i) for the payment of any amount owing in
respect of this Agreement, (ii) for the payment of any amount relating to any
early termination in respect of this Agreement or (iii) in respect of a judgment
or order of another court for the payment of any amount described in (i) or
(ii) above, the party seeking recovery, after recovery in full of the aggregate
amount to which such party is entitled pursuant to the judgment or order, will
be entitled to receive immediately from the other  party the amount of any
shortfall of the Contractual Currency received by such party as a consequence of
sums paid in such other currency and will refund promptly to the other party any
excess of the Contractual Currency received by such party as a consequence of
sums paid in such other currency if such shortfall or  such excess arises or
results from any variation between the rate of exchange at which the Contractual
Currency is converted into the currency of the judgment or order for the
purposes of such judgment or order and the rate of exchange at which such party
is able, acting in a reasonable manner and in good faith in converting the
currency received into the Contractual Currency, to purchase the Contractual
Currency with  the amount of the currency of the judgment or order actually
received by such party. The term “rate of exchange” includes, without
limitation, any premiums and costs of exchange payable in connection with the
purchase of or conversion into the Contractual Currency.

 

(c)                                  Separate Indemnities. To the extent
permitted by applicable law, these indemnities constitute separate and
independent obligations from the other obligations in this Agreement, will be
enforceable as separate and independent causes of action, will apply
notwithstanding any indulgence granted by the party to which any payment is owed
and will not be affected by judgment being obtained or claim or proof being made
for any other sums payable in respect of this Agreement.

 

(d)                                 Evidence of Loss. For tbe purpose of this
Section 8, it will be sufficient for a party to demonstrate that it would have
suffered a loss had an actual exchange or purchase been made.

 

11

--------------------------------------------------------------------------------


 

9.                                      Miscellaneous

 

(a)                                 Entire Agreement. This Agreement constitutes
the entire agreement and understanding of the parties with respect to its
subject matter and supersedes all oral communication and prior writings with
respect thereto.

 

(b)                                 Amendments. No amendment, modification or
waiver in respect of this Agreement will be effective unless in writing
(including a writing evidenced by a facsimile transmission) and executed by each
of the parties or confirmed by an exchange of telexes or electronic messages on
an electronic messaging system.

 

(c)                                  Survival of Obligations. Without prejudice
to Sections 2(a)(iii) and 6(c)(ii), the obligations of the parties under this
Agreement will survive the termination of any Transaction.

 

(d)                                 Remedies Cumulative. Except as provided in
this Agreement, the rights, powers, remedies and privileges provided in this
Agreement are cumulative and not exclusive of any rights, powers, remedies and
privileges provided by law.

 

(e)                                  Counterparts and Confirmations.

 

(i)     This Agreement (and each amendment, modification and waiver in respect
of it) may be executed and delivered in counterparts (including by facsimile
transmission), each of which will be deemed an original.

 

(ii)      The parties intend that they are legally bound by the terms of each
Transaction from the moment they agree to those terms (whether orally or
otherwise). A Confirmation shall he entered into as soon as practicable and may
he executed and delivered in counterparts (including by facsimile transmission)
or be created by an exchange of telexes or by an exchange of electronic messages
on an electronic messaging system, which in each case will be sufficient for all
purposes to evidence a binding supplement to this Agreement. The parties will
specify therein or through another effective means that any such counterpart,
telex or electronic message constitutes a Confirmation.

 

(f)                                   No Waiver of Rights. A failure or delay in
exercising any right, power or privilege in respect of this Agreement will not
be presumed to operate as a waiver, and a single or partial exercise of any
right, power  or privilege will not be presumed to preclude any subsequent or
further exercise, of that right, power or privilege or the exercise of any other
right, power or privilege.

 

(g)                                  Headings. The headings used in this
Agreement are for convenience of reference only and are not to affect the
construction of or to be taken into consideration in interpreting this
Agreement.

 

10.                               Offices; Multibranch Parties

 

(a)                                 If Section 10(a) is specified in the
Schedule as applying, each party that enters into a Transaction through an
Office other than its head or home office represents to the other party that,
notwithstanding the place of booking office or jurisdiction of incorporation or
organisation of such party, the obligations of such party are the same as if it
had entered into the Transaction through its head or home office. This
representation will be deemed to be repeated by such party on each date on which
a Transaction is entered into.

 

(b)                                 Neither party may change the Office through
which it makes and receives payments or deliveries for the purpose of a
Transaction without the prior written consent of the other party.

 

(c)                                  If a party is specified as a Multibranch
Party in the Schedule, such Multibranch Party may make and receive payments or
deliveries under any Transaction through any Office listed in the Schedule, and
the Office through which it makes and receives payments or deliveries with
respect to a Transaction will be specified in the relevant Confirmation.

 

11.                               Expenses

 

A Defaulting Party will, on demand, indemnify and hold harmless the other party
for and against all

 

12

--------------------------------------------------------------------------------


 

reasonable out-of-pocket expenses, including legal fees and Stamp Tax, incurred
by such other party by reason of the enforcement and protection of its rights
under this Agreement or any Credit Support Document to which the Defaulting
Party is a party or by reason of the early termination of any Transaction,
including, but not limited to, costs of collection.

 

12.                               Notices

 

(a)                                 Effectiveness. Any notice or other
communication in respect of this Agreement may be given in any manner set forth
below (except that a notice or other communication under Section 5 or 6 may not
be given by facsimile transmission or electronic messaging system) to the
address or number or in accordance with   the electronic messaging system
details provided (see the Schedule) and will be deemed effective as indicated:—

 

(i)     if in writing and delivered in person or by courier, on the date it is
delivered;

 

(ii)      if sent by telex, on the date the recipient’s answerback is received;

 

(iii)      if sent by facsimile transmission, on the date that transmission is
received by a responsible employee of the recipient in legible form (it being
agreed that the burden of proving receipt will be on the sender and will not be
met by a transmission report generated by the sender’s facsimile machine);

 

(iv)     if sent by certified or registered mail (airmail, if overseas) or the
equivalent (return receipt requested), on the date that mail is delivered or its
delivery is attempted; or

 

(v)    if sent by electronic messaging system, on the date that electronic
message is received,

 

unless the date of that delivery (or attempted delivery) or that receipt, as
applicable, is not a Local Business Day or that communication is delivered (or
attempted) or received, as applicable, after the close of business on a Local
Business Day, in which case that communication shall be deemed given and
effective on the first following day that is a Local Business Day.

 

(b)                                 Change of Addresses. Either party may by
notice to the other change the address, telex or facsimile number or electronic
messaging system details at which notices or other communications are to be
given to it.

 

13.                               Governing Law and Jurisdiction

 

(a)                                 Governing Law. This Agreement will be
governed by and construed in accordance with the law specified in the Schedule.

 

(b)                                 Jurisdiction. With respect to any suit,
action or proceedings relating to this Agreement (“Proceedings”), each party
irrevocably:—

 

(i)     submits to the jurisdiction of the English courts, if this Agreement is
expressed to be governed by English law, or to the non-exclusive jurisdiction of
the courts of the State of New York and the United States District Court located
in the Borough of Manhattan in New York City, if this Agreement is expressed to
be governed by the laws of the State of New York; and

 

(ii)      waives any objection which it may have at any time to the laying of
venue of any Proceedings brought in any such court, waives any claim that such
Proceedings have been brought in an inconvenient forum and further waives the
right to object, with respect to such Proceedings, that such court does not have
any jurisdiction over such party.

 

Nothing in this Agreement precludes either party from bringing Proceedings in
any other jurisdiction (outside, if this Agreement is expressed to be governed
by English law, the Contracting States, as defined in Section 1(3) of the Civil
Jurisdiction and Judgments Act 1982 or any modification, extension or
re-enactment thereof for the time being in force) nor will the bringing of
Proceedings in any one or more jurisdictions preclude the bringing of
Proceedings in any other jurisdiction.

 

13

--------------------------------------------------------------------------------


 

(c)                                  Service of Process. Each party irrevocably
appoints the Process Agent (if any) specified opposite its name in the Schedule
to receive, for it and on its behalf, service of process in any Proceedings. If
for any reason any party’s Process Agent is unable to act as such, such party
will promptly notify the other party and within 30 days appoint a substitute
process agent acceptable to the other party. The parties irrevocably consent to
service of process given in the manner provided for notices in Section 12.
Nothing in this Agreement will affect the right of either party to serve process
in any other manner permitted by law.

 

(d)                                 Waiver of Immunities. Each party irrevocably
waives, to the fullest extent permitted by applicable law, with respect to
itself and its revenues and assets (irrespective of their use or intended use),
all immunity on the grounds of sovereignty or other similar grounds from
(i) suit, (ii) jurisdiction of any court, (iii) relief by way of injunction,
order for specific performance or for recovery of property, (iv) attachment of
its assets (whether before or after judgment) and (v) execution or enforcement
of any judgment to which it or its revenues or assets might otherwise be
entitled in any Proceedings in the courts of any jurisdiction and irrevocably
agrees, to the extent permitted by applicable law, that it will not claim any
such immunity in any Proceedings.

 

14.                               Definitions

 

As used in this Agreement:—

“Additional Termination Event” has the meaning specified in Section 5(b).

 

“Affected Party” has the meaning specified in Section 5(b).

 

“Affected Transactions” means (a) with respect to any Termination Event
consisting of an Illegality, Tax Event or Tax Event Upon Merger, all
Transactions affected by the occurrence of such Termination Event and (b) with
respect to any other Termination Event, all Transactions.

 

“Affiliate” means, subject to the Schedule, in relation to any person, any
entity controlled, directly or indirectly, by the person, any entity that
controls, directly or indirectly, the person or any entity directly or
indirectly under common control with the person. For this purpose, “control” of
any entity or person means ownership of a majority of the voting power of the
entity or person.

 

“Applicable Rate” means:—

(a)                                 in respect of obligations payable or
deliverable (or which would have been but for Section 2(a)(iii)) by a Defaulting
Party, the Default Rate;

 

(b)                                 in respect of an obligation to pay an amount
under Section 6(e) of either party from and after the date (determined in
accordance with Section 6(d)(ii)) on which that amount is payable, the Default
Rate;

 

(c)                                  in respect of all other obligations payable
or deliverable (or which would have been but for Section 2(a)(iii)) by a
Non-defaulting Party, the Non-default Rate; and

 

(d)                                 in all other cases, the Termination Rate.

 

“Burdened Party” has the meaning specified in Section 5(b).

 

“Change in Tax Law” means the enactment, promulgation, execution or ratification
of, or any change in or amendment to, any law (or in the application or official
interpretation of any law) that occurs on or after the date on which the
relevant Transaction is entered into.

 

“consent” includes a consent, approval, action, authorisation, exemption,
notice, filing, registration or exchange control consent.

 

“Credit Event Upon Merger” has the meaning specified in Section 5(b).

 

“Credit Support Document” means any agreement or instrument that is specified as
such in this Agreement.

 

“Credit Support Provider” has the meaning specified in the Schedule.

 

14

--------------------------------------------------------------------------------


 

“Default Rate” means a rate per annum equal to the cost (without proof or
evidence of any actual cost) to  the relevant payee (as certified by it) if it
were to fund or of funding the relevant amount plus 1% per annum. “Defaulting
Party” has the meaning specified in Section 6(a).

 

“Early Termination Date” means the date determined in accordance with
Section 6(a) or 6(b)(iv).

 

“Event of Default” has the meaning specified in Section 5(a) and, if applicable,
in the Schedule.

 

“Illegality” has the meaning specified in Section 5(b).

 

“Indemnifiable Tax” means any Tax other than a Tax that would not be imposed in
respect of a payment under this Agreement but for a present or former connection
between the jurisdiction of the government or taxation authority imposing such
Tax and the recipient of such payment or a person related to such recipient
(including, without limitation, a connection arising from such recipient or
related person being or having been a citizen or resident of such jurisdiction,
or being or having been organised, present or engaged in a trade or business in
such jurisdiction, or having or having had a permanent establishment or fixed
place of business in such jurisdiction, but excluding a connection arising
solely from such recipient or related person having executed, delivered,
performed its obligations or received a payment under, or enforced, this
Agreement or a Credit Support Document).

 

“law” includes any treaty, law, rule or regulation (as modified, in the case of
tax matters, by the practice of any relevant governmental revenue authority) and
“lawful” and “unlawful” will be construed accordingly.

 

“Local Business Day” means, subject to the Schedule, a day on which commercial
banks are open for business (including dealings in foreign exchange and foreign
currency deposits) (a) in relation to any obligation under Section 2(a)(i), in
the place(s) specified in the relevant Confirmation or, if not so specified, as
otherwise agreed by the parties in writing or determined pursuant to provisions
contained, or incorporated by reference, in this Agreement, (b) in relation to
any other payment, in the place where the relevant account is located and, if
different, in the principal financial centre, if any, of the currency of such
payment, (c) in relation to any notice or other communication, including notice
contemplated under Section 5(a)(i), in the city specified in the address for
notice provided by the recipient and, in the case of a notice contemplated by
Section 2(b), in the place where the relevant new account is to be located and
(d) in relation to Section 5(a)(v)(2), in the relevant locations for performance
with respect to such Specified Transaction.

 

“Loss” means, with respect to this Agreement or one or more Terminated
Transactions, as the case may be, and a party, the Termination Currency
Equivalent of an amount that party reasonably determines in good faith to be its
total losses and costs (or gain, in which case expressed as a negative number)
in connection with this Agreement or that Terminated Transaction or group of
Terminated Transactions, as the case may be, including any loss of bargain, cost
of funding or, at the election of such party but without duplication, loss or
cost incurred as a result of its terminating, liquidating, obtaining or
reestablishing any hedge or related trading position (or any gain resulting from
any of them). Loss includes losses and costs (or gains) in respect of any
payment or delivery required to have been made (assuming satisfaction of each
applicable condition precedent) on or before the relevant Early Termination Date
and not made, except, so as to avoid duplication, if Section 6(e)(i)(1) or
(3) or 6(e)(ii)(2)(A) applies. Loss does not include a party’s legal fees and
out-of-pocket expenses referred to under Section 11. A party will determine its
Loss as of the relevant Early Termination Date, or, if that is not reasonably
practicable, as of the earliest date thereafter as is reasonably practicable. A
party may (but need not) determine  its Loss by reference to quotations of
relevant rates or prices from one or more leading dealers in the relevant
markets.

 

“Market Quotation” means, with respect to one or more Terminated Transactions
and a party making the determination, an amount determined on the basis of
quotations from Reference Market-makers. Each quotation will be for an amount,
if any, that would be paid to such party (expressed as a negative number) or by
such party (expressed as a positive number) in consideration of an agreement
between such party (taking into account any existing Credit Support Document
with respect to the obligations of such party) and the quoting Reference
Market-maker to enter into a transaction (the “Replacement Transaction”) that
would have the effect of preserving for such party the economic equivalent of
any payment or delivery (whether the underlying obligation was absolute or
contingent and assuming the satisfaction of each applicable condition precedent)
by the parties under Section 2(a)(i) in respect of such Terminated Transaction
or group of Terminated Transactions that would, but for the occurrence of the
relevant Early Termination Date, have

 

15

--------------------------------------------------------------------------------


 

been required after that date. For this purpose, Unpaid Amounts in respect of
the Terminated Transaction or group of Terminated Transactions are to be
excluded but, without limitation, any payment or delivery that would, but for
the relevant Early Termination Date, have been required (assuming satisfaction
of each applicable condition precedent) after that Early Termination Date is to
be included. The Replacement Transaction would be subject to such documentation
as such party and the Reference Market-maker may, in good faith, agree. The
party making the determination (or its agent) will request each Reference
Market-maker to provide its quotation to the extent reasonably practicable as of
the same day and time (without regard to different time zones) on or as soon as
reasonably practicable after the relevant Early Termination Date. The day and
time as of which those quotations are to be obtained will be selected in good
faith by the party obliged to make a determination under Section 6(e), and, if
each party is so obliged, after consultation with the other. If more than three
quotations are provided, the Market Quotation will be the arithmetic mean of the
quotations, without regard to the quotations having the highest and lowest
values. If exactly three such quotations are provided, the Market Quotation will
be the quotation remaining after disregarding the highest and lowest quotations.
For this purpose, if more than one quotation has the same highest value or
lowest value, then one of such quotations shall be disregarded. If fewer than
three quotations are provided, it will be deemed that the Market Quotation in
respect of such Terminated Transaction or group of Terminated Transactions
cannot be determined.

 

“Non-default Rate” means a rate per annum equal to the cost (without proof or
evidence of any actual cost) to the Non-defaulting Party (as certified by it) if
it were to fund the relevant amount.

 

“Non-defaulting Party” has the meaning specified in Section 6(a).

 

“Office” means a branch or office of a party, which may be such party’s head or
home office.

 

“Potential Event of Default” means any event which, with the giving of notice or
the lapse of time or both, would constitute an Event of Default.

 

“Reference Market-makers” means four leading dealers in the relevant market
selected by the party determining a Market Quotation in good faith (a) from
among dealers of the highest credit standing which satisfy all the criteria that
such party applies generally at the time in deciding whether to offer or to make
an extension of credit and (b) to the extent practicable, from among such
dealers having an office in the same city.

 

“Relevant Jurisdiction” means, with respect to a party, the jurisdictions (a) in
which the party is incorporated, organised, managed and controlled or considered
to have its seat, (b) where an Office through which the party is acting for
purposes of this Agreement is located, (c) in which the party executes this
Agreement and (d) in relation to any payment, from or through which such payment
is made.

 

“Scheduled Payment Date” means a date on which a payment or delivery is to be
made under Section 2(a)(i) with respect to a Transaction.

 

“Set-off” means set-off, offset, combination of accounts, right of retention or
withholding or similar right or requirement to which the payer of an amount
under Section 6 is entitled or subject (whether arising under this Agreement,
another contract, applicable law or otherwise) that is exercised by, or imposed
on, such payer.

 

“Settlement Amount” means, with respect to a party and any Early Termination
Date, the sum of: —

 

(a)   the Termination Currency Equivalent of the Market Quotations (whether
positive or negative) for each Terminated Transaction or group of Terminated
Transactions for which a Market Quotation is determined; and

 

(b)    such party’s Loss (whether positive or negative and without reference to
any Unpaid Amounts) for   each Terminated Transaction or group of Terminated
Transactions for which a Market Quotation cannot be determined or would not (in
the reasonable belief of the party making the determination) produce a
commercially reasonable result.

 

16

--------------------------------------------------------------------------------


 

“Specified Entity” has the meanings specified in the Schedule.

 

“Specified Indebtedness” means, subject to the Schedule, any obligation (whether
present or future, contingent or otherwise, as principal or surety or otherwise)
in respect of borrowed money.

 

“Specified Transaction” means, subject to the Schedule, (a) any transaction
(including an agreement with respect thereto) now existing or hereafter entered
into between one party to this Agreement (or any Credit Support Provider of such
party or any applicable Specified Entity of such party) and the other party to
this Agreement (or any Credit Support Provider of such other party or any
applicable Specified Entity of such other party) which is a rate swap
transaction, basis swap, forward rate transaction, commodity swap, commodity
option, equity or equity index swap, equity or equity index option, bond option,
interest rate option, foreign exchange transaction, cap transaction, floor
transaction, collar transaction, currency swap transaction, cross-currency rate
swap transaction, currency option or any other similar transaction (including
any option with respect to any of these transactions), (b) any combination of
these transactions and (c) any other transaction identified as a Specified
Transaction in this Agreement or the relevant confirmation.

 

“Stamp Tax” means any stamp, registration, documentation or similar tax.

 

“Tax” means any present or future tax, levy, impost, duty, charge, assessment or
fee of any nature (including interest, penalties and additions thereto) that is
imposed by any government or other taxing authority in respect of any payment
under this Agreement other than a stamp, registration, documentation or similar
tax.

 

“Tax Event” has the meaning specified in Section 5(b).

 

“Tax Event Upon Merger” has the meaning specified in Section 5(b).

 

“Terminated Transactions” means with respect to any Early Termination Date
(a) if resulting from a Termination Event, all Affected Transactions and (b) if
resulting from an Event of Default, all Transactions (in either case) in effect
immediately before the effectiveness of the notice designating that Early
Termination Date (or, if “Automatic Early Termination” applies, immediately
before that Early Termination Date).

 

“Termination Currency” has the meaning specified in the Schedule.

 

“Termination Currency Equivalent” means, in respect of any amount denominated in
the Termination Currency, such Termination Currency amount and, in respect of
any amount denominated in a currency other than the Termination Currency (the
“Other Currency”), the amount in the Termination Currency determined by the
party making the relevant determination as being required to purchase such
amount of such Other Currency as at the relevant Early Termination Date, or, if
the relevant Market Quotation or Loss (as the case may be), is determined as of
a later date, that later date, with the Termination Currency at the rate equal
to  the spot exchange rate of the foreign exchange agent (selected as provided
below) for the purchase of such Other Currency with the Termination Currency at
or about 11:00 a.m. (in the city in which such foreign exchange agent is
located) on such date as would be customary for the determination of such a rate
for the purchase of such Other Currency for value on the relevant Early
Termination Date or that later date. The foreign exchange agent will, if only
one party is obliged to make a determination under Section 6(e), be selected in
good faith by that party and otherwise will be agreed by the parties.

 

“Termination Event” means an Illegality, a Tax Event or a Tax Event Upon Merger
or, if specified to be applicable, a Credit Event Upon Merger or an Additional
Termination Event.

 

“Termination Rate” means a rate per annum equal to the arithmetic mean of the
cost (without proof or evidence of any actual cost) to each party (as certified
by such party) if it were to fund or of funding such amounts.

 

“Unpaid Amounts” owing to any party means, with respect to an Early Termination
Date, the aggregate of (a) in respect of all Terminated Transactions, the
amounts that became payable (or that would have become payable but for
Section 2(a)(iii)) to such party under Section 2(a)(i) on or prior to such Early
Termination Date and which remain unpaid as at such Early Termination Date and
(b) in respect of each Terminated Transaction, for each obligation under
Section 2(a)(i) which was (or would have been but for

 

17

--------------------------------------------------------------------------------


 

Section 2(a)(iii)) required to be settled by delivery to such party on or prior
to such Early Termination Date and which has not been so settled as at such
Early Termination Date, an amount equal to the fair market value of that which
was (or would have been) required to be delivered as of the originally scheduled
date for delivery, in each case together with (to the extent permitted under
applicable law) interest, in the currency of such amounts, from (and including)
the date such amounts or obligations were or would have been required to have
been paid or performed to (but excluding) such Early Termination Date, at the
Applicable Rate. Such amounts of interest will be calculated on the basis of
daily compounding and the actual number of days elapsed. The fair market value
of any obligation referred to in clause (b) above shall be reasonably  
determined by the party obliged to make the determination under Section 6(e) or,
if each party is so obliged, it shall be the average of the Termination Currency
Equivalents of the fair market values reasonably determined by both parties.

 

[Signatures on following page.]

 

18

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF the parties have executed this document on the respective
dates specified below with effect from the date specified on the first page of
this document.

 

COMPASS BANK

and

 

O. COM, LAND, LLC

(Name of Party)

 

 

(Name of Party)

 

 

By:

/s/ Joel Herrera

 

By:

/s/ Carter Lee

Name:

Joel Herrera

 

Name:

Carter Lee

Title:

Vice President

 

Title:

Manager

Date:

 

 

Date:

 

 

 

Additional signatures (as needed)

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

Date:

 

 

19

--------------------------------------------------------------------------------


 

(Multicurrency-Cross Border)

 

[g230771le05i001.gif]

 

International Swap Dealers Association, Inc.

 

SCHEDULE to the MASTER AGREEMENT

dated as of October 23, 2014

between

COMPASS BANK  (“Party A”)

and

O.COM LAND, LLC (“Party B”)

 

Part 1.Termination Provisions.

 

(a)                           “Specified Entity” means in relation to Party A
for the purpose of:

 

Section 5(a)(v),                                                       none;

Section 5(a)(vi),                                                  none;

Section 5(a)(vii),                                               none;

Section 5(b)(iv),                                                  none;

 

and in relation to Party B for the purpose of:

 

Section 5(a)(v), Overstock.com, Inc., and any Guarantor;

Section 5(a)(vi), Overstock.com, Inc., and any Guarantor;

Section 5(a)(vii), Overstock.com, Inc., and any Guarantor; and

Section 5(b)(iv), Overstock.com, Inc., and any Guarantor.

 

(b)                                   “Specified Transaction” will have the
meaning specified in Section 14 of this Agreement.

 

(c)                                  The “Cross Default” provisions of
Section 5(a)(vi) will apply to Party A and will apply to Party B. If such
provisions apply:

 

“Specified Indebtedness” will have the meaning specified in Section 14 of this
Agreement, except that, with respect to Party A, such term shall not include
obligations in respect of deposits received in the ordinary course of a party’s
banking business.

 

“Threshold Amount” means, in relation to Party A an amount equal to 3.0% of the
stockholders’ equity of BBVA Compass Bancshares, Inc., and in relation to Party
B an amount equal to

 

--------------------------------------------------------------------------------


 

($0.00) with respect to Indebtedness under the Credit Agreement and
$5,000,000.00 with respect to any other Indebtedness.

 

(d)                                 The “Credit Event Upon Merger” provisions of
Section 5(b)(iv) will apply to Party A and Party B; provided, however, that the
phrase “materially weaker” means that the actual or implied credit rating of
(A) the senior long-term debt of the resulting, surviving or transferee entity
is rated less than BBB- by Standard & Poor’s Corporation or Baa3 by Moody’s
Investors Service Inc., or (B) in the event that there are no such Standard &
Poor’s Corporation or Moody’s Investors Service, Inc. ratings, the Policies (as
defined below) in effect at the time, of the party which is not the Affected
Party, would lead such non-Affected Party, solely as a result of a change in the
nature, character, identity or condition of the Affected Party from its state
(as a party to this Agreement) prior to such consolidation, amalgamation, merger
or transfer, to decline to make an extension of credit to, or enter into a
Transaction with, the resulting, surviving or transferee entity. “Policies”, for
the purposes of this definition means: (x)(i) internal credit limits applicable
to individual entities or (ii) other limits on doing business with entities
domiciled or doing business in certain jurisdictions or engaging in certain
activities, or (y) internal restrictions on doing business with entities with
whom the party which is not the Affected Party has had prior adverse business
relations.

 

In addition, Section 5(b)(iv) is hereby amended by:

 

(i)                                   deleting in the fourth line thereof the
words “another entity” and replacing them with the words “or receives all or
substantially all of the assets of another entity or reorganizes, incorporates,
reincorporates, or reconstitutes into or as, another entity or X, such Credit
Support Provider, or such Specified Entity, as the case may be, effects a
recapitalization, liquidating dividend, leveraged buy-out, other similar
highly-leveraged transaction, redemption of indebtedness, or stock buy-back or
similar call on equity or enters into any agreement providing for the
foregoing.”

 

(ii)                                deleting in the fifth line thereof the words
“the resulting, surviving or transferee” and replacing them with the words “X or
any resulting, surviving, transferee, reorganized, or recapitalized”, and

 

(iii)                             deleting in the seventh line thereof the words
“its successor or transferee” and replacing them with the words “ any resulting,
surviving, transferee, reorganized, or recapitalized entity.”

 

(e)                                  The “Automatic Early Termination” provision
of Section 6(a) will not apply to either party.

 

(f)                                 Payments on Early Termination. For the
purpose of Section 6(e) of this Agreement:

 

(i)                                    Market Quotation will apply.

(ii)                                 The Second Method will apply.

 

2

--------------------------------------------------------------------------------


 

(g)                                    “Termination Currency” means United
States Dollars.

 

(h)                                Additional Termination Event will not apply
to Party A. As to Party B, an Additional Termination Event shall occur upon:
(i) the payment in full of all loans, advances, indebtedness and other
obligations of Party B under the Credit Agreement; (ii) the termination,
cancellation or expiration of all commitments (including revolving loan
commitments and letters of credit) under the Credit Agreement, whether as the
result of the repayment, discharge, acceleration or satisfaction of such
commitments, or otherwise; or (iii) if at any time Party B’s obligations to
Party A under this Agreement do not rank at least pari passu in security and
right of payment and upon liquidation with Party B’s obligations to the lenders
under the Credit Agreement; subject, in each case, to the order of repayment of
principal, interest, termination payments, and other amounts as set forth in the
Credit Agreement. For the purpose of the foregoing Termination Events, the sole
Affected Party shall be Party B and all Transactions shall be Affected
Transactions.

 

Part 2. Tax Representations.  Not applicable to either party.

 

Part 3. Agreement to Deliver Documents. For the purpose of Sections 4(a)(i) and
(ii) of this Agreement, each party agrees to deliver to the other party, (i) as
soon as reasonably practicable after receiving written request for same, any
form or document reasonably requested by the other party which is required to
enable such other party to make payments hereunder without deduction or
withholding for or on account of Taxes or with such withholding or deduction at
a reduced rate and (ii) the following documents, as applicable:

 

Party Required To
Deliver Document

 

Form/Document/
Certificate

 

Date By Which To
Be Delivered

 

Covered By Section
3(d) Representation

Each Party

 

A secretary’s certificate and resolutions or other authority documentation, in
either case, which (x) authorizes the party to enter into transactions under
this Agreement, and any Annexes and

(y) is reasonably satisfactory in form and substance to the

 

Upon execution and delivery of this Agreement

 

Yes

 

 

 

 

 

 

 

Each Party

 

Certificate of authority

 

Upon execution and delivery of this

 

Yes

 

3

--------------------------------------------------------------------------------


 

 

 

specimen signatures of individuals executing this Agreement and

 

Agreement and thereafter , upon request of the other Party

 

 

 

 

 

 

 

 

 

Party B

 

A copy of each financial statement and report required to be delivered by Party
B to any Lender (as defined in the Credit Agreement) after the date hereof.

 

At the time required pursuant to the Credit Agreement (provided that delivery by
Party B of any such financial statement or report to the Administrative Agent
shall constitute delivery to Party A for so long as Party A or an Affiliate of
Party A is a Lender thereunder) and any delay in such delivery shall not
constitute a breach of this Agreement

 

Yes

 

Part 4. Miscellaneous.

 

(a)                                Addresses for Notices.  For the purpose of
Section 12 (a) of this Agreement:

 

Any notice shall be delivered to the address or facsimile or telex number
specified in the relevant Confirmation of a Transaction. For purposes of
Sections 5 and 6 of this Agreement, any notice shall also be delivered to the
following address:

 

Address for notice or communications to Party A:

 

Compass Bank

Attn: Middle Office CIB Operations TX-HO-HT-WBS

P.O. Box 4444

Houston, Texas 77210-9830

Tel.:                                                                    
1-877-559-3780

Email:                                                        
Capitalmarkets@bbvacompass.com

 

4

--------------------------------------------------------------------------------


 

Address for notice or communications to Party B:

 

Address:                                                  O.com Land, LLC

6350 S 3000 E

Salt Lake City, Utah 8412 1

Attention: Carter Lee, as Manager
(801) 947-4375 Telephone

rhughes@overstock.com

 

(b)                                Process Agent. For the purpose of Section 13
(c) of this Agreement:

 

Party A appoints as its Process Agent:  Not Applicable.

Party B appoints as its Process Agent:  Not Applicable.

 

(c)                                   Offices. The provisions of
Section IO(a) will not apply to this Agreement.

 

(d)                                  Multibranch Party. For the purpose of
Section 10(c) of this Agreement:

 

Party A is not a Multibranch Party.

Party B is not a Multi branch Party.

 

(e)                                   Calculation Agent. The Calculation Agent
is Party A, unless otherwise specified in a Confirmation in relation to the
relevant Transaction, or unless an Event or Default in respect of Party A has
occurred and is then continuing in which case the Calculation Agent shall be a
recognized dealer designated in good faith by Party B to be the Calculation
Agent. The failure of Party A to perform its obligations as Calculation Agent
hereunder shall not constitute an Event of Default or Termination Event.

 

(f)                                    Credit Support Document. Credit Support
Document is not applicable to Party A. Credit Support Document is applicable to
Party B, and means the Credit Agreement and all Security Documents (as defined
therein). Additionally, the Credit Support Document also means the Credit
Support Annex attached hereto. However, the Credit Support Annex shall only
apply up until the time that the Credit Agreement is effective and all
Collateral (as defined therein) secures all Transactions.

 

Notwithstanding anything to the contrary herein or in any Credit Support
Document, no third party that does not qualify as an “Eligible Contract
Participant” (as defined in 7 U .S.C. § 1a(l8), as amended, of the Commodity
Exchange Act), or who is not otherwise permitted to enter into or guaranty a
Transaction under any regulations or regulatory guidance promulgated under the
Commodity Exchange Act at the time any Transaction with Party A is entered into
or modified, shall be a guarantor of, or deemed a party to, any Transaction
under this Agreement or under any Credit Support Document. Such exclusion shall
have no effect on any other obligations of any such person under this Agreement
or under any Credit Support Document.

 

(g)                                  Credit Support Provider. Credit Support
Provider is not applicable in relation to Party A. Credit Support Provider is
applicable to Party B and means Overstock.com, Inc., and each Guarantor.

 

5

--------------------------------------------------------------------------------


 

(h)                                  Governing Law. This Agreement will be
governed by and construed in accordance with the law of the State of New York
(without reference to choice of law doctrine).

 

(i)                                    Jurisdiction. Section 13(b)(i) is hereby
amended in its entirety to read as follows: “submits to the exclusive
jurisdiction of the courts of the State of Utah and the United States District
Court for the District of Utah. Nothing in this Agreement shall limit the right
of any party to bring one or more actions, suits, provisional remedies or other
proceedings in any court of competent jurisdiction to enforce any judgment
obtained in the Proceedings referred to above.”

 

(g) Netting of Payments. Subparagraph (ii) of Section 2(c) of this Agreement
will apply to the following Transactions or groups of Transactions (in each case
starting from the date of this Agreement): all Transactions.

 

(k)                                 “Affiliate” will have the meaning specified
in Section 14 of this Agreement.

 

Part 5. Other Provisions.

 

(a)                                 2000 ISDA Definitions. Unless otherwise
specified in a Confirmation, this Agreement incorporates, and is subject to and
governed by, the 2006 ISDA Definitions as amended supplemented, updated, and
restated from time to time, and each as published by the International Swaps and
Derivatives Association, Inc. (formerly known as the International Swap Dealers
Association, Inc.) (collectively, the “Definitions”). In the event of any
inconsistency between the provisions of any Confirmation and this Agreement or
the 2006 Definitions, such Confirmation will prevail for the purpose of the
relevant Transaction.

 

(b)                               Additional Representations and Warranties. The
specified party represents and warrants to the other party (which
representations and warranties will be deemed to be repeated on each date on
which a Transaction is entered into) as follows:

 

(i)                                     In the case of Party A, Party A is a
national banking association duly organized under the federal laws of the United
States of America.

 

(ii)                                  In the case of Party A, it is an “eligible
contract participant” as such term is defined in Section la(l8) of the Commodity
Exchange Act, as amended.

 

(iii)                               In the case of Party B, each Party B is a
corporation, partnership or limited liability company duly organized, validly
existing and in good standing under the laws of its jurisdiction of
organization.

 

6

--------------------------------------------------------------------------------


 

(iv)                              In the case of each party, such party is
entering into this Agreement and each Transaction for its own account as
principal (and not as agent or in any other capacity, fiduciary or otherwise).

 

(v)                                 In the case of Party B:

 

(A)                               It is an “eligible contract participant” as
such term is defined in Section 1a(18) of the Commodity Exchange Act, as
amended.

 

(B)                               It is entering into this Agreement, including
all Transactions hereunder, in connection with a line of its business or the
financing of its business, for non-speculative purposes and for purposes of
hedging or managing risks related to its assets or liabilities.

 

(C)                               With respect to any Transaction that
constitutes, or that has the economic effect of, a commodity option, the party
which is the offeree of such option represents and warrants as to itself that it
is a producer, processor or commercial user of, or a merchant handling, the
commodity which is the subject of such Transaction (or by-products of such
commodity), and that it is entering into such Transaction solely for purposes
related to its business as such.

 

(vi)                              In the case of Party B: it intends and
acknowledges that this Agreement, including all Transactions hereunder, shall
constitute a “swap agreement” as defined in 11 U.S.C. § 101(53B) as in effect on
the date of this Agreement (or any successor provision of similar import).

 

(vii)                          In the case of Party A: (1) it intends and
acknowledges that this Agreement, including all Transactions hereunder, shall
constitute a “qualified financial contract” and a “swap agreement,” as those
terms are defined in 12 U.S.C. § 182l(c)(8)(D) as in effect on the date of this
Agreement (or any successor provision of similar import), (2) without limiting
the generality of Section 3(a)(i), Party A, by corporate action, is authorized
under applicable non-insolvency law to enter into and perform its obligations
under this Agreement, each Credit Support Document (if any) to which it is party
and each Transaction hereunder, (3) it will, at all times during the term of
this Agreement, maintain as part of its official books and records a copy of
this Agreement (including all Confirmations from time to time and all other
supplements hereto and documents incorporated by reference herein) and each
Credit Support Document (if any) to which it is party, and evidence of its
authorization of the foregoing, and (4) this Agreement, each Confirmation, each
Credit Support Document (if any) to which it is party, and any other
documentation relating to this Agreement to which it is a party or that it is
required to deliver will be executed and delivered by an officer of Party A.

 

(c)                                 Exchange of Confirmations. For each
Transaction entered into hereunder, Party A shall promptly send to Party B a
Confirmation, via telex or facsimile transmission. Party B agrees to respond to
such Confirmation within two (2) Local Business Days, either confirming

 

7

--------------------------------------------------------------------------------


 

agreement thereto or requesting a correction of any error(s) contained therein.
If any disputes shall arise as to whether an error exists in such Confirmation,
the parties shall resolve the dispute in good faith. Failure by Party B to
respond within such period shall not affect the validity or enforceability of
such Transaction and shall be deemed to be an affirmation of the terms contained
in such Confirmation, absent manifest error. The parties agree that any such
exchange of telexes or facsimile transmissions shall constitute a Confirmation
for all purposes hereunder. If Party A fails to send a confirmation within three
(3) Business Days after the Transaction is entered into, a Confirmation may be
forwarded by Party B to Party A. If Party A objects to any term(s) of such
Confirmation, Party A shall notify Party B of such objections within two
(2) Business Days of Party A’s receipt thereof, failing which Party A shall be
deemed to have accepted the terms as sent. Failure by either Party to send or
either Party to return an executed Confirmation or objections by either Party
shall not invalidate the Transaction agreed to by the Parties.

 

(d)                                  Waiver of Right to Trial by Jury. EACH
PARTY HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHTS TO TRIAL BY JURY WITH RESPECT
TO ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY
TRANSACTION CONTEMPLATED HEREBY.

 

(e)                                  Telephonic Recording. Each party
(i) consents to the recording of the telephone conversations of trading and
marketing personnel of the parties and their Affiliates in connection with this
Agreement or any potential Transaction; (ii) agrees to obtain any necessary
consent of, and give notice of such recording to, such personnel of it and its
Affiliates; and (iii) agrees, to the extent permitted by applicable law, that
the recordings may be submitted in evidence in any Proceedings.

 

(f)                                  Relationship Between Parties. Section 3 of
the Agreement is amended by adding the following as subsection (g):

 

“(g)                           Relationship Between Parties. Absent a written
agreement to the contrary:

 

(i)                                      It is not relying on any advice
(whether written or oral) of the other party regarding any Transaction, other
than the representations expressly made by that other party in this Agreement
and in the Confirmation in respect of that Transaction;

 

(ii)                                  In respect of each Transaction under this
Agreement,

 

(1)            it has the capacity to evaluate (internally or through
independent professional advice) that Transaction and has made its own decision
to enter into that Transaction;

 

(2)              it understands the terms, conditions and risks of that
Transaction and is willing to accept those terms and conditions and to assume
(financially and otherwise) those risks; and

 

8

--------------------------------------------------------------------------------


 

(3)           the other party (a) is not acting as a fiduciary or an investment,
commodity or other advisor for it; (b) has not given to it (directly or
indirectly through any other person) any assurance, guaranty or representation
whatsoever as to the merits (either legal, regulatory, tax, financial,
accounting or otherwise) of that Transaction or any documentation related
thereto; and (c) has not committed to unwind that Transaction.”

 

(g)                                  Illegality. The “Illegality” provisions
Section 5(b)(i) shall be expanded to include the obligation of a party to comply
with any directive, direction or similar order issued or given by any government
agency or authority with competent jurisdiction (whether or not having the force
of law) which prohibits its performance under this Agreement, and in that event
such party will be the Affected Party for the purpose of that Section.

 

(h)                                 Set-off. Section 6 is modified by adding the
following Section 6(f) thereto:

 

“(f) Set-off. Any amount (the “Early Termination Amount”) payable to one party
(the Payee) by the other party (the Payer) under Section 6(e), in circumstances
where (i) there is a Defaulting Party (ii) a Termination Event under
Section 5(b)(iv) has occurred and there is one Affected Party, or (iii) a
Termination Event under 5(b)(v) has occurred to the extent that all Transactions
are Affected Transactions, may, upon the designation of an Early Termination
Date, at the option of the Non-defaulting Party or the party that is not the
Affected Party (the “Non-affected Party”) as the case may be (and without prior
notice to the Defaulting Party or the Affected Party), be reduced by its set-off
against any amounts (the “Other Agreement Amount”) payable (whether at such time
or in the future or upon the occurrence of a contingency) by the Payee to the
Payer (irrespective of the currency, place of payment or booking office of the
obligation) under any other agreement(s) between the Payee and the Payer or
instrument(s) or undertaking(s) issued or executed by the Payee to, or in favor
of, the Payer (and the Other Agreement Amount will be discharged promptly and in
all respects to the extent it is so set-oft). The Non- defaulting Party or
Non-affected Party, as applicable, will give notice as soon as reasonably
practicable to the other party of any set-off effective under this Part 6(f).

 

For this purpose, either the Early Termination Amount or the Other Agreement
Amount (or the relevant portion of such amounts) may be converted by the
Non-defaulting Party or Non-affected Party into the currency in which the other
is denominated at the rate of exchange at which such party would be able, acting
in a reasonable manner, in good faith and with the consultation of the other
party, to purchase the relevant amount of such currency.

 

Nothing in this Part 6(f) shall be effective to create a charge or other
security interest. This Part 6(f) shall be without prejudice and in addition to
any right of set-off, combination of accounts, lien or other right to which any
party is at any time otherwise entitled (whether by operation of law, contract
or otherwise).”

 

9

--------------------------------------------------------------------------------


 

(i)                                    Limitation of Liability. WITH RESPECT TO
CLAIMS UNDER THIS AGREEMENT, NO PARTY SHALL BE REQUIRED TO PAY OR BE LIABLE FOR
EXEMPLARY, PUNITIVE, INCIDENTAL, CONSEQUENTIAL, OR INDIRECT DAMAGES (WHETHER OR
NOT ARISING FROM ITS NEGLIGENCE) TO ANY OTHER PARTY EXCEPT TO THE EXTENT THAT
THE PAYMENTS REQUIRED TO BE MADE PURSUANT TO THIS AGREEMENT ARE DEEMED TO BE
SUCH DAMAGES, NOTHING IN THIS PROVISION SHALL AFFECT THE VALIDITY OR
ENFORCEABILITY OF ANY TERM OR PROVISION IN SECTION 6(e) AND SECTION II OF THIS
AGREEMENT, IF AND TO THE EXTENT ANY PAYMENT REQUIRED TO BE MADE PURSUANT TO THIS
AGREEMENT IS DEEMED TO CONSTITUTE LIQUIDATED DAMAGES, THE PARTIES ACKNOWLEDGE
AND AGREE THAT SUCH DAMAGES ARE DIFFICULT OR IMPOSSIBLE TO DETERMINE AND THAT
SUCH PAYMENT IS INTENDED TO BE REASONABLE APPROXIMATION OF THE AMOUNT OF SUCH
DAMAGES AND NOT A PENALTY.

 

(j)                            Facsimiles. For purposes of this Agreement, any
Credit Support Document or any Transaction, any execution counterparts delivered
by facsimile transmission shall be effective as delivery of an original
counterpart thereto and shall be deemed to be an original signature thereto.
Section 12(s) (ii) is deleted in its entirety and replaced with “(iii) if sent
by facsimile transmission, upon the sending party’s receipt of its facsimile
machine’s confirmation of successful transmission.”

 

(k)                                No Obligation. Neither party to this
Agreement shall be required to enter into any Transaction with the other.

 

(l)                               ACH Authorization. Party B hereby authorizes
Party A to initiate debit and credit entries via ACH to and from the account
specified in the Confirmation for each Transaction for all amounts owed or owing
in connection with such Transaction.

 

(m)                              United States Foreign Account Tax Compliance
Act. “Tax” as used in Part 2(a) of this Schedule (Payer Tax Representation) and
“Indemnifiable Tax” as defined in Section 14 of this Agreement shall not include
any U.S. federal withholding tax imposed or collected pursuant to Sections 1471
through 1474 of the U.S. Internal Revenue Code of 1986, as amended (the “Code”),
any current or future regulations or official interpretations thereof, any
agreement entered into pursuant to Section 1471(b) of the Code, or any fiscal or
regulatory legislation, rules or practices adopted pursuant to any
intergovernmental agreement entered into in connection with the implementation
of such Sections of the Code (a “FATCA Withholding Tax”). For the avoidance of
doubt, a FATCA Withholding Tax is a Tax the deduction or withholding of which is
required by applicable law for the purposes of Section 2(d) of this Agreement.

 

(n)                                Accuracy of Specified Information.
Section 3(c) of this Agreement is hereby amended by adding in the third line
thereof after the word “respect” and before the period the words “or, in the
case of audited or unaudited financial statements, a presentation of the
financial condition of the relevant party in accordance with generally accepted
accounting principles, consistently applied.”

 

10

--------------------------------------------------------------------------------


 

(o)                                 The definition of “Default Rate” in
Section 14 of the Agreement is deleted in its entirety and replaced with
“Default Rate” shall have the meaning set forth in the Credit Agreement.”

 

(p)                            Confidentiality. Any information made available
by one party or its Credit Support Provider to the other party or its Credit
Support Provider (if any) with respect to this Agreement, all Transactions
hereunder, and any agreement, negotiation or proposal with respect to any
Transaction is confidential and shall not be discussed with or disclosed to any
third party, except for such information (i) as may become generally available
to the public other than as a result of a violation of this Agreement, (ii) as
may be required or appropriate in response to any summons, subpoena, or
otherwise in connection with any litigation or to comply with any applicable
law, order, regulation, or ruling, (iii) as may be obtained from a
non-confidential source that disclosed such information in a manner that did not
violate its obligations to the other party or its Credit Support Provider (if
any) in making such disclosure, or (iv) as may be furnished to a party’s
employees, Affiliates, auditors, attorneys, accountants, advisors, or financial
institutions who have a need to know such information and with which the party
has a written agreement or which are otherwise required to keep the information
that is disclosed in confidence.

 

(q)                                Severability. In the event that any provision
of this Agreement is declared to be illegal, invalid or otherwise unenforceable
by a court of competent jurisdiction, (i) the remainder of this Agreement shall
not be affected except to the extent necessary to delete such illegal, invalid
or unenforceable provision; and (ii) the parties shall promptly work together in
good faith to reform this Agreement as necessary to give effect to the original
intention of the parties.

 

(r)                                   Incorporation of Protocol Terms. The
parties agree that the definitions and provisions contained in Section 6 and
Annexes 1 through 16 of the 2002 Master Agreement Protocol published by the
International Swaps and Derivatives Association, Inc. on July 15, 2003 (the
“Protocols”) are incorporated herein by reference and apply to this Agreement.
References in the Protocols to any “ISDA 2002 Master Agreement” and/or “2002
Master” will be deemed to be references to this Agreement. To the extent the
Protocols modify provisions, terms or definitions used in this Agreement that
are otherwise expressly modified herein by the parties, then the modifications
of the parties set forth in this Agreement will prevail.

 

(s)                                 Additional Definitions. Section 14 of this
Agreement is hereby amended by adding the following defined terms thereto in
appropriate alphabetical order:

 

“Credit Agreement” means, once the same has been executed and delivered by all
parties thereto, the approximately $55,760,000.00 construction, term, and
revolving Credit Agreement contemplated by and among Party B and
Overstock.com, Inc., as Borrowers, U.S. Bank National Association as
Administrative Bank, and Party A as a Lender and the other Lenders from time to
time party thereto.

 

“Guarantor” has the meaning set forth in the Credit Agreement.

 

“Notional Amount” has the meaning set forth in the Confirmation for such
Transaction.

 

11

--------------------------------------------------------------------------------


 

“Qualifying Swap Counterparty” means any financial institution that, as of the
execution, novation or assignment of the relevant Transaction by or to such
financial institution, is organized under the laws of the United States or has a
branch or agency regulated under the laws of the United States that (or whose
obligations under the relevant Transaction are unconditionally guaranteed by an
entity that) has a combined capital and surplus of at least

 

$1,000,000,000 and a stand-alone long-term senior unsecured non-credit enhanced
indebtedness rating of at least “A-” by Standard & Poor’s and at least “A3” by
Moody’s.

 

(t)                                    Optional Termination. Party B may, on any
Business Day (the “Optional Termination Date”), terminate and cash settle any
Transaction hereunder in whole or in part, by providing prior written notice to
Party A designating a day not earlier than the third Business Day following the
day on which such notice is effective as the Optional Termination Date; provided
that, Party B provides evidence to the reasonable satisfaction of Party A that
Party B has (or will have on the Optional Termination Date) sufficient available
funds to pay any amounts which may be payable by it to Party A in connection
with such early termination of such Transaction, and no Event of Default or
Potential Event of Default exists with respect to Party B. The amount due with
respect to any such termination shall be determined pursuant to Section 6 of
this Agreement as if (a) the Optional Termination Date is the Early Termination
Date; (b) Party B is the sole Affected Party (for all purposes other than the
election to terminate), (c)such Transaction is the sole Affected Transaction,
and (d) in the case of a partial termination, the Notional Amount of the
Transaction was the portion of the Transaction subject to such optional
termination. If a Transaction is to be terminated in part, the notice thereof
provided by Party B shall specify the portion of the Notional Amount of such
Transaction to be terminated, and the parties shall execute an amendment to the
Confirmation for such Transaction to reflect the revised Notional Amount and
amortization thereof. Notwithstanding the foregoing, the occurrence hereunder of
a partial early termination under this Part S(t) shall not constitute a
Termination Event under this Agreement with respect to the non-terminated
portion of the partially terminated Transactions and shall have no effect on the
non-terminated portions of such partially terminated Transactions, which shall
continue in full force and effect (with the appropriate reduction in its
Notional Amount) without regard to any such partial early Termination.

 

(u)                                             Transfers by Party B.
Notwithstanding anything to the contrary in Section 7 of this Agreement, Party B
may assign its rights hereunder as collateral security pursuant to the Financing
Documents.

 

(v)                                            Novation in Lieu of Additional
Termination Event. Capitalized terms used in this Part 5(v) and not otherwise
defined in this Agreement have the respective meanings set forth in the 2004
Novation Definitions, as published by ISDA. If Party B desires to prepay all of
the amounts owed to the Lenders in accordance with the Credit Agreement, then
Party B may request that Party A novate the Transactions hereunder to a
Qualifying Swap Counterparty in accordance with this Part S(v) in lieu of
designating an Additional Termination Event in accordance with subpart (ii) of
Part l(h) of this Schedule, and Party A shall reasonably and in good faith
consider such request and not unreasonably withhold, condition or delay its
approval of any such request.

 

12

--------------------------------------------------------------------------------


 

Part 6. Additional Terms for FX Transactions and Currency Options

 

(a)                                Incorporation of Definitions. The 1998 FX and
Currency Option Definitions (the “Definitions”), published by the International
Swaps and Derivatives Association, Inc., the Emerging Markets Traders
Association and The Foreign Exchange Committee, are hereby incorporated by
reference with respect to FX Transactions (as defined in the Definitions) and
Currency Option Transactions (as defined in the Definitions), except as
otherwise specifically provided in the relevant Confirmation. Terms defined in
the Definitions shall have the same meanings in this Part 6.

 

(b)                                Scope. Unless otherwise agreed in writing by
the parties, each FX Transaction and Currency Option Transaction entered into
between the parties before, on or after the date of this Agreement shall be a
Transaction under this Agreement and shall be part of, subject to and governed
by this Agreement. FX Transactions and Currency Option Transactions shall be
part of, subject to and governed by this Agreement even if the Confirmation in
respect thereof does not state that such FX Transaction or Currency Option
Transaction is subject to or governed by this Agreement or does not otherwise
reference this Agreement.

 

(c)                                 FX Transactions.

 

Netting of FX Transactions. Section 2(c) shall not apply to FX Transactions.
Instead, the following provision will apply to FX Transactions:

 

If amounts in the same currency would be due by both parties in respect of the
same Settlement Date (or other payment or delivery date) under one or more FX
Transactions between the same pair of Offices of the parties (assuming
satisfaction of each condition precedent), then the obligations of the parties
for those amounts will be discharged automatically, and if one party’s
obligation in that currency would have been greater, replaced by an obligation
of that party to pay or deliver the amount of that difference to the other party
on that Settlement Date or date.

 

(d)                                 Currency Option Transactions.

 

(i)                                                                                      
Currency Option Transaction Premiums. If any Premium of a Currency Option
Transaction is not received on the Premium Payment Date, then the Seller may
elect to either (A) accept late payment of that Premium, or (B) give written
notice of that nonpayment and, if that payment is not received within three
Local Business Days of that notice, either (1) treat the related Currency Option
Transaction as void, or (2) treat that non-payment as an Event of Default under
Section S(a)(i) of this Agreement. If the Seller elects to act under clause
(A) or (B)(l) of the preceding sentence, then the Buyer shall pay on demand all
out-of-pocket costs and actual damages incurred by the Seller in connection with
that unpaid or late Premium or void Currency Option Transaction, including,
without limitation, interest on that Premium in the same currency as that
Premium at the Default Rate and any other costs or expenses incurred by the
Seller to compensate it for its loss of bargain, cost of funding or loss
incurred as a result of terminating, liquidating, obtaining or re-establishing a
delta hedge or other related trading position with respect to that Currency
Option Transaction.

 

13

--------------------------------------------------------------------------------


 

(ii)            Netting of Currency Option Transactions. Section 2(c) of this
Agreement shall not apply to Currency Option Transactions. Instead, the
following provisions will apply to Currency Option Transactions:

 

(A)            If Premiums in the same currency would be due by both parties in
respect of the same Premium Payment Date under two or more Currency Option
Transactions between the same pair of Offices of the parties (assuming
satisfaction of each condition precedent), then the obligations of the parties
for those Premiums will be discharged automatically, and if one party’s
obligation in that currency would have been greater, replaced by an obligation
of that party to pay or deliver the amount of that difference to the other
party.

 

(B)         If amounts in the same currency (other than Premiums) would be due
by both parties in respect of the same Settlement Date (or other payment or
delivery date) under two or more Currency Option Transactions between the same
pair of Offices of the parties (assuming satisfaction of each condition
precedent), then the obligations of the parties for those amounts will be
discharged automatically, and if one party’s obligation in that currency would
have been greater, replaced by an obligation of that party to pay or deliver the
amount of that difference to the other party on that Settlement Date or date.

 

(C)         For matching Currency Option Transactions, any unexercised Call or
Put written by a party will automatically be terminated and discharged, in whole
or in part, as applicable, against any unexercised Call or Put, respectively,
written by the other party upon the payment in full of both Currency Option
Transaction Premiums. Currency Option Transactions are “matching” only if both
(i) are granted for the same Put Currency, Call Currency, Expiration Date,
Expiration Time, and Strike Price, (ii) have the same exercise style (e.g.,
American, European or Asian), and (iii) are entered into by the same pair of
Offices of the parties. For any partial termination and discharge (where the
Currency Option Transactions are for different amounts of the Currency Pair),
the remaining portion of the Currency Option Transaction shall continue to be a
Currency Option Transaction under this Agreement.

 

(e)                                 Payments on Early Termination. For purposes
of Section 6(e), if “Market Quotation” is specified in this Schedule as
applying, it shall not apply in the case of FX Transactions and Currency Option
Transactions, for which “Loss” shall apply instead.

 

14

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF the parties have executed this document on the respective
dates specified below with effect from the date specified on the first page of
this document.

 

COMPASS BANK

 

O.COM LAND, LLC,

 

 

 

 

 

 

 

 

By:

/s/Joel Herrera

 

By:

/s/Carter Lee

 

Name:

Joel Herrera

 

 

Name:

Carter Lee

 

Title:

Vice President

 

 

Title:

Manager

 

--------------------------------------------------------------------------------